In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 05-3676
UNITED STATES OF AMERICA,
                                                    Plaintiff-Appellee,
                                  v.

WILLIAM A. ELLIS,
                                                Defendant-Appellant.
                          ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
             No. 04 CR 449—Robert W. Gettleman, Judge.
                          ____________
     ARGUED JANUARY 19, 2006 —DECIDED MARCH 8, 2006
                          ____________


  Before EASTERBROOK, MANION, and KANNE, Circuit Judges.
  MANION, Circuit Judge. William Ellis, former bishop of the
Apostolic Pentecostal Church in Morgan Park, Illinois,
pleaded guilty to one count of willfully making and sub-
scribing a false income tax return, in violation of 26 U.S.C.
§ 7206(1). At sentencing, the district court found that Ellis
had abused his position of trust and had obtained over
$10,000 in illegal income without reporting it. Applying
enhancements for this conduct, the court imposed a sen-
tence of eighteen months’ imprisonment. Ellis challenges the
enhancements as well as the reasonableness of the sentence.
We affirm.
2                                                 No. 05-3676

                               I.
  William Ellis became bishop of the Apostolic Pente-
costal Church (“APC” or the “church”) in 1995. Soon
thereafter, Ellis proceeded to shake an ostensibly mori-
bund church out of its doldrums, growing the church
coffers and drawing more people into the pews. The weekly
collections rose from $7,000 to $41,000, and church member-
ship increased from 500 to 2,000 people. Ellis was the head
of the church; although APC had a board, Ellis “would
simply issue directives to be followed by the board.” APC
rewarded Ellis for his efforts with a healthy salary: in his tax
return for 1997, for instance, he claimed that he earned
$109,924.
   Nonetheless, Ellis chose to supplement his salary by
taking money directly from the Sunday collection with-
out reporting it on his tax returns. According to former APC
officials, shortly after Ellis began his work there,
he demanded $1,000 from the Sunday collection, a prac-
tice that he followed on most subsequent Sundays. Ellis
explained that he wanted the money as cash rather than
as part of his salary in order to avoid taxes.
  Although his flock was not aware of Ellis’s actions,
some officials apparently knew and raised questions
about the practice. The chairman of the APC board, for
instance, questioned Ellis about it, telling him it amounted
to “stealing” and “deceiving God’s people.” Ellis rational-
ized his actions by saying “I bring it in, and I take it out.”
Ellis also warned the chairman of the board “[d]on’t muzzle
the ox.” When a deacon told him that his actions were
wrong, Ellis responded “[t]hat’s the way you take care of
your pastor?” and “[y]ou have a lot to learn about how to
take care of your pastor.” In order to cover themselves,
several APC officials who were aware of Ellis’s practice
No. 05-3676                                                   3

made notes about the payments to him in the records of the
weekly offering sheets. Ellis instructed them to stop making
the records. Despite assurances that the church would raise
his salary if it was not enough, Ellis refused such an ar-
rangement.
  In addition to the money taken from the Sunday col-
lections, Ellis also failed to include on his tax returns sundry
other benefits, such as a Mercedes that he used for both
personal and church business, making personal credit card
and life insurance payments with church funds, and using
the APC credit card for personal expenditures. From these
benefits and the plundering of the collection plate, the
government calculated that Ellis had additional gross
income in the amount of $520,602 in the years of 1996
through 2001, resulting in a large tax deficit.
   The government indicted Ellis on five counts of willfully
making and subscribing a false income tax return, in
violation of 26 U.S.C. § 7206(1), one count of failure to
file an income tax return, in violation of 26 U.S.C. § 7203,
and one count of causing a domestic financial institution
to fail to file a report required by 31 U.S.C. § 5313(a).
Ellis pleaded guilty to one count of making a false tax return
for the year 1997. At the sentencing hearing, the district
court heard testimony and arguments regarding potential
enhancements for abuse of a position of trust and obtaining
over $10,000 in income from illegal sources without report-
ing it. The district court imposed both enhancements, which
produced a Guidelines range of 18 to 24 months. After
reflecting on Ellis’s many good works and the severity of his
crime, the district court sentenced him to 18 months’
imprisonment. Ellis appeals.
4                                                  No. 05-3676

                               II.
                               A.
  Ellis challenges each of the two enhancements that the
district court imposed. “Post-Booker we continue to review
the court’s application of the Sentencing Guidelines de novo
and its factual findings for clear error.” United States v.
Bothun, 424 F.3d 582, 586 (7th Cir. 2005); see also United States
v. Mabrook, 301 F.3d 503, 510 (7th Cir. 2002).
  The abuse of a position of trust enhancement provides
“[i]f the defendant abused a position of public or private
trust, or used a special skill, in a manner that signifi-
cantly facilitated the commission or concealment of the
offense, increase by 2 levels.” U.S.S.G. § 3B1.3; see United
States v. Baldwin, 414 F.3d 791, 798 (7th Cir. 2005). For the
enhancement to apply, Ellis must have: (1) occupied a
position of trust and (2) abused that position in a manner
that significantly facilitated the commission or conceal-
ment of his offense. See United States v. Cruz, 317 F.3d
763, 766 (7th Cir. 2003). In making our determination,
we analyze the circumstances from the perspective of
the victim, looking beyond formal labels to the actual
relationship that existed and the responsibilities that
the victim entrusted to Ellis. See Baldwin, 414 F.3d at 798.
  The district court did not commit clear error when it
determined that Ellis had abused a position of trust. Ellis
argues that the enhancement is improper because APC,
whose trust he abused, was not a victim of his tax fraud
because it was financially prospering under his pastoral
care. This is less than convincing. To begin with, even if
we were to accept Ellis’s victimless theory, the enhancement
does not require a particular “victim” relationship between
the criminal and the person or group whose trust has been
No. 05-3676                                                   5

abused. See Cruz, 317 F.3d at 766 (“[c]ourts may apply the
abuse of trust enhancement even if the defendant did not
occupy a position of trust in relation to the victim of the
offense of conviction”). Here, there can be no doubt that
Ellis held a position of trust in the church and used his
position to facilitate this crime. Specifically, Ellis, who was
in complete control of the church, demanded cash payments
directly from the Sunday offering. The church did not
authorize this; the few people who knew about the practice
challenged him, but were cowed by haughty rebukes about
the proper treatment of a pastor. Ellis also attempted to
thwart the members of the church who were keeping track
of these payments in order to better conceal his crime. Ellis’s
tax fraud was only possible because of his bishop’s chair.
   In any event, it is clear that APC was a victim. Ellis claims
that the offers to improve his salary by the head of the APC
board (while trying to talk Ellis out of stealing from the
collection plate) and the healthiness of church finances
prove his point that he deserved (and thus took) more. They
do not. While APC might have been willing to increase his
salary, that was a decision for the church, not for him. What
Ellis committed was theft; he did not tell APC that he
wanted an increased salary and had not received permission
for the additional money. Nor can the overall healthiness of
church finances salvage his actions. Ellis’s argument,
essentially a slightly more sophisticated version of “I bring
it in, and I can take it out,” betrays a fundamental misappre-
hension. The funds were not his. While no doubt his skillful
ministry explains to a large extent the uptick in contribu-
tions, they were contributions to the church, not to him. The
church was not entitled to just a healthy cut of the increased
revenues; it was entitled to all of it. Clearly, APC was a
victim of Ellis’s scheme to extract tax-free income.
6                                                  No. 05-3676

  Ellis also challenges the imposition of an enhancement for
failure to report more than $10,000 in income from an illegal
source. U.S.S.G. § 2T1.1(b)(1). Ellis suggests that
the church’s revived financial state and some sugges-
tions that he could be given a raise proved that this
money was not from an illegal source. Again, the dis-
trict court did not commit clear error. As discussed above,
Ellis stole from the Sunday offerings, taking thousands of
dollars without permission from the church. Moreover, he
used APC funds to pay his personal credit cards and life
insurance, and racked up thousands more on APC credit
cards for personal expenditures. Ellis contends that the
government failed to show his intent to commit theft by
deception, but such intent can be shown from circumstantial
evidence, see, e.g., People v. Lambert, 552 N.E.2d 300, 306 (Ill.
App. Ct. 1990), and has been shown by the evidence here.
The more than $500,000 that Ellis took from APC during the
course of his episcopacy was derived from his illegal
activities, making the enhancement completely appropriate.


                               B.
  Ellis also argues that his sentence was unreasonable. In
our post-Booker world, a district court has the obligation
to correctly compute the Guidelines range and then craft
a reasonable sentence, consulting the factors found in
18 U.S.C. § 3553(a). See United States v. Sharp, 436 F.3d
730, 738-39 (7th Cir. 2006). Any sentence that is properly
calculated under the Guidelines is entitled to a rebuttable
presumption of reasonableness. See United States v.
Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005). “This standard
is deferential; a defendant can only rebut the presump-
tion by demonstrating that the sentence is unreasonable
when measured against the § 3553(a) factors.” Sharp, at *8.
No. 05-3676                                                     7

  In this case, the district court did not impose an unreason-
able sentence. With the exception of contesting the enhance-
ments, neither of the parties contends that the district court
erred in his calculation of the proper Guidelines range. At
the sentencing hearing, the district court heard from both
parties regarding what would constitute a proper sentence.
In its comments, the district court clearly demonstrated an
understanding of its post-Booker responsibilities and a
concern for weighing the different mitigating and aggravat-
ing factors. The district court expressly considered a number
of the § 3553(a) factors, including the nature of the offense,
the seriousness of the offense, and the deterrence effect of
any sentence. Going beyond these factors, the district court
recognized the many good deeds that Ellis has done
throughout his life, as well as his health and family circum-
stances. Still, the district court felt that a sentence at the low
end of the Guidelines range was most appropriate for Ellis’s
actions. While we would not necessarily impose the same
sentence as the district court, our inquiry is bound by
substantial deference to it. The district court went through
the proper steps, and we do not find that the sentence
imposed is unreasonable.


                               III.
  Ellis committed a serious crime. He abused his position as
bishop while pursuing his scheme to cheat the IRS. The
district court thoughtfully weighed the various consider-
ations bearing on Ellis’s sentence and selected a reason-
able one. Therefore, we AFFIRM the decision of the district
court.
8                                            No. 05-3676

A true Copy:
       Teste:

                      _____________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                USCA-02-C-0072—3-8-06